Exhibit 10.1
AMENDED AND RESTATED INVESTOR SUBSCRIPTION AGREEMENT
     This Amended and Restated Investor Subscription Agreement (this
“Agreement”) is entered into on September 26, 2011 by and between Galena
Biopharma, Inc., a Delaware corporation (the “Company”), and the purchasers
identified on the signature page hereto (each a “Purchaser” and together, the
“Purchasers”).
     WHEREAS, the Company and the Purchasers had previously entered into that
certain Investor Subscription Agreement dated September 24, 2011 (the “Prior
Agreement”).
     WHEREAS, the Company and the Purchasers, for good and valuable
consideration, both desire to amend and restate the Prior Agreement as set forth
in this Agreement.
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Company desires to issue and sell to the Purchasers, and the Purchasers
desire to purchase from the Company, Company Common Stock as more fully
described in this Agreement.
     NOW, THEREFORE, the Company and the Purchasers hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. When used in this Agreement, the following capitalized
terms have the meanings indicated:
          “Aggregate Shares” means 700,000 shares of Common Stock.
          “Closing” means the consummation of the purchase and sale of the
Shares pursuant to Section 2.1.
          “Closing Date” means Wednesday, September 28, 20011.
          “Commission” means the U.S. Securities and Exchange Commission.
          “Common Stock” means the common stock of the Company, par value
$0.0001 per share.
          “Material Adverse Effect” has the meaning set forth in Section 3.1(a).
          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
          “Purchase Price Per Share” means $0.65.
          “Shares” means the shares of Common Stock that each Purchaser will
purchase pursuant to this Agreement, as set forth in Annex A.

1



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE
     2.1 Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company shall sell, and each Purchaser shall
purchase, each Purchaser’s Shares, with all Shares purchased by the Purchaser
equaling the Aggregate Shares. At the Closing, each Purchaser shall deliver the
product of (i) the Purchase Price Per Share, multiplied by (ii) each Purchaser’s
Shares via wire transfer, against the Company’s delivery to each Purchaser of
such Shares. The Shares shall be delivered to each Purchaser’s prime brokerage
account via DWAC pursuant to instructions to be provided by the Purchasers on
the Closing Date.
     2.2 Closing Conditions.
          (a) The obligations of the Company hereunder at the Closing with
respect to each Purchaser are subject to the satisfaction of the following
conditions:
               (i) the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Purchaser contained
herein; and
               (ii) the delivery by the Purchaser to the Company of the Purchase
Price Per Share for the Shares as set forth in Section 2.1.
          (b) The obligations of each Purchaser hereunder at the Closing are
subject to the satisfaction of the following conditions:
               (i) the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein;
               (ii) the delivery by the Company to the Purchaser of the Shares
as set forth in Section 2.1;
               (iii) the Common Stock shall be listed for trading on the NASDAQ
Capital Market; and
               (iv) there shall have been no Material Adverse Effect with
respect to the Company since the date hereof.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. As an inducement to the
Purchaser to enter into this Agreement and to purchase the Shares, the Company
hereby represents and warrants to the Purchaser as follows:
          (a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of this Agreement; (ii) a material adverse
effect on the results of operations, assets, business, prospects or consolidated
financial condition of the Company and its subsidiary, taken as a whole; or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

2



--------------------------------------------------------------------------------



 



          (b) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby and otherwise to carry out its obligations
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company. This Agreement
has been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies
          (c) No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation or bylaws; or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default), give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument to which the Company is a party or by which any property or asset of
the Company is bound or affected; or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; or (iv)
conflict with or violate the terms of any agreement by which the Company is
bound or to which any property or asset of the Company is bound or affected,
except in the case of each of clauses (ii) and (iii), such as would not have or
reasonably be expected to result in a Material Adverse Effect.
          (d) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement, other than
the filing of the Prospectus Supplement.
          (e) Issuance of the Shares. The Shares are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens, claims or
encumbrances imposed by the Company other than restrictions on transfer referred
to in this Agreement.
          (f) Capitalization. The capitalization of the Company is as described
in the Company’s most recent periodic report filed with the Commission. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by this
Agreement. The issuance and sale of the Shares will not obligate the Company to
issue shares of Common Stock or other securities to any Person and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.

3



--------------------------------------------------------------------------------



 



          (g) Material Changes. Since the date of the Company’s most recent
periodic report filed with the Commission, there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect.
          (h) Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.
          (i) Registration of Offering. The Company’s Registration Statement on
Form S-3 (File No. 333-167025) (the “Registration Statement”) has been declared
effective by the Commission and no stop orders have been issued or, to the
knowledge of the Company, are threatened. The Shares are to be offered and sold
pursuant to the Registration Statement and the prospectus contained therein
dated May 21, 2010, which shall be supplemented by a prospectus supplement to be
filed pursuant to Rule 424(b) under the Securities Act of 1933 (the “Prospectus
Supplement”). The Prospectus Supplement will be filed with the Commission in the
manner and within the time period required under Rule 424(b).
     3.2 Representations and Warranties of the Purchaser. In order to induce the
Company to enter into this Agreement and to sell and issue the Shares, each
Purchaser (severally but not jointly) hereby represents and warrants to the
Company as follows:
          (a) Organization; Authority. Such Purchaser is duly formed, validly
existing and in good standing under the laws of Delaware with the requisite
power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations thereunder. The execution and delivery of this Agreement by the
Purchaser and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of the Purchaser.
This Agreement has been duly executed and delivered by the Purchaser and
constitutes a valid and legally binding obligation of the Purchaser, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally; (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.
          (b) Short Sales. From July 21, 2011 through the date of the Prior
Agreement, neither the Purchaser nor any of its affiliates has made any short
sales of, or granted any option for the purchase of or entered into any hedging
or similar transaction with the same economic effect as a short sale.
ARTICLE IV
MISCELLANEOUS
     4.1 Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
including, without limitation, the Prior Agreement.

4



--------------------------------------------------------------------------------



 



     4.2 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
both the Company and the Purchasers or, in the case of a waiver, by the party
against whom a waiver of any such provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
     4.3 Successors and Assigns. No party may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party; provided, that this provision shall not limit Purchasers’ rights to
transfer the Shares in accordance with all of the terms of this Agreement. This
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns.
     4.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
regard to the principles of conflicts of law thereof.
     4.5 Attorneys’ Fees. If any action at law or equity, including an action
for declaratory relief, is brought to enforce or interpret any provision of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and expenses from the other party, which fees and expenses shall
be in addition to any other relief, which may be awarded.
     4.6 Counterparts; Facsimile Signatures. This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other parties, it being
understood that both parties need not sign the same counterpart. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof.
     4.7 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other parties may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     4.8 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
* * *

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Investor
Subscription Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

          COMPANY: GALENA BIOPHARMA, INC.
      By:   /s/ Mark J. Ahn, Ph.D.        Mark J. Ahn, Ph.D.        President
and Chief Executive Officer      PURCHASERS: TANG CAPITAL PARTNERS, LP
      By:   TANG CAPITAL MANAGEMENT, LLC    

            By:   /s/ Kevin Tang        Kevin Tang, Managing Director   

            RTW INVESTMENTS, LLC
      By:   /s/ Roderick Wong        Name:   Roderick Wong        Title:  
 Managing Member    

[Signature Page to Subscription Agreement]

 



--------------------------------------------------------------------------------



 



Annex A

                  Purchaser Name   Number of Shares     Total Purchase Price  
Tang Capital Partners, LP
   
570,999
    $
371,149.35
 
RTW Investments, LLC
   
129,001
    $
83,850.65
 
 
           
Total
   
700,000
    $
455,000.00
 
 
           

 